Citation Nr: 1036150	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-00 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from May 1954 to May 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that denied an increased rating for bilateral pes planus.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that in October 2009, subsequent to a 
Supplemental Statement of the Case issued in July 2009, but prior 
to the notice and transfer of the claims file to the Board, the 
Veteran submitted additional medical evidence pertaining to his 
claim for an increased rating for his bilateral pes planus.  This 
evidence was not accompanied by a waiver of initial RO review.  
See Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 
(2009).  Since this evidence is neither duplicative of other 
evidence nor irrelevant, it must be referred back to the RO.  38 
C.F.R. §§ 19.37, 20.1304 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)



The RO should review the evidence associated 
with the claims file since the July 2009 
Supplemental Statement of the Case, and 
readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

